Citation Nr: 1038979	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction has since been transferred to the RO in 
New Orleans, Louisiana.  

The Veteran testified at an RO formal hearing in July 2009.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.


FINDING OF FACT

The evidence of record does not reflect that the Veteran's PTSD 
symptomatology have caused occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, 
however, the Board notes that the Veteran's claim for a higher 
rating arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Courts have 
held that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, additional 
notice is not required under 38 U.S.C.A. § 5103.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Veteran's VA treatment and Vet 
Center records have been obtained, and the Veteran was provided 
with two psychiatric examinations for VA purposes during the 
instant rating period.  Additionally, the Veteran was offered the 
opportunity to testify at both a Board and RO hearing, and he 
elected to testify at an RO formal hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required. 

Increased Rating

The Veteran contends that the current severity of his PTSD 
entitles him to a rating in excess of 50 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  See 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  See 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern, although 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Regarding the rating criteria for PTSD, a 50 percent rating is 
assigned when PTSD causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only  highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
or difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or an inability to 
establish and maintain effective relationships.  Id.

A May 2003 VA treatment record reflects the Veteran's report of 
experiencing some strain in his marital relationship of 37 years 
and limited social support outside of his family. At the time of 
this treatment, the treating medical professional assessed the 
Veteran's appearance as younger than his stated age, noting that 
the Veteran was adequately dressed and groomed and that the 
Veteran evidenced good eye contact but mild psychomotor 
retardation.  The Veteran's speech and thought processes were 
noted to be within normal limits, although the Veteran reported 
some thought content abnormalities, including passive suicidal 
ideation.  The Veteran's mood was assessed as moderately 
dysphoric and his affect as constricted, with fair attention, 
insight, and fair to limited judgment.  The treating psychologist 
assigned a Global Assessment of Functioning (GAF) score of 55.

A Vet Center intake assessment completed in October 2003 notes 
the Veteran's reports of experiencing depressive symptoms, 
nightmares, and chronic sleep disturbance, but no suicidal or 
homicidal ideations.  A November 2003 Vet Center treatment record 
reflects the Veteran's report that his mood had improved after he 
began taking a prescription antidepressant but that he was still 
experiencing occasional depressive symptoms, poor sleep, and 
nightmares, although denying any suicidal or homicidal ideation.  
The treating medical professional noted the Veteran's mood to be 
dysphoric with a constricted affect.

A December 2003 VA treatment record reflects that the Veteran 
reports having a chronic sleep impairment and was accordingly 
assigned a prescription medication.  A mental status examination 
conducted at this time reflects an assessment that the Veteran 
appeared his stated age with adequate dress and grooming and that 
the Veteran evidenced good eye contact but mild psychomotor 
retardation.  The Veteran's speech, thought processes, and 
thought content were noted to be within normal limits.  The 
Veteran reported his mood to be depressed, and his affect was 
noted to be constricted, with fair attention, insight, and fair 
to limited judgment.  The treating medical professional assigned 
a GAF score of 55.

A February 2004 VA treatment record notes the Veteran's report 
that his depressive symptoms and sleep impairment had not 
improved.  A mental status examination conducted at this time 
reflects an assessment that the Veteran appeared his stated age 
with adequate dress and grooming and that the Veteran evidenced 
good eye contact.  The Veteran's motor activity, speech, thought 
processes, and thought content were noted to be within normal 
limits.  The Veteran again reported his mood to be depressed, and 
his affect was noted to be constricted, with fair attention and 
insight and normal judgment.  The Veteran was assigned GAF score 
of 55.

A March 2004 VA treatment record reflects the Veteran's report of 
a slight improvement in his symptoms, with somewhat improved 
sleep.  A mental status examination conducted at this time 
reflects an assessment that the Veteran appeared his stated age 
with adequate dress and grooming and that the Veteran evidenced 
good eye contact and normal motor activity, speech, thought 
processes, and thought content.  The Veteran reported his mood as 
still depressed, and his affect was noted to be constricted, with 
fair attention and insight and normal judgment.  The Veteran was 
assigned a GAF score of 55.

An April 2004 VA treatment record reflects that after his 
medication adjustment administered in March 2004, the Veteran's 
depressive symptoms had increased and that while his ability to 
sleep had improved, he was experiencing more nightmares.   A 
mental status examination conducted at this time reflects an 
assessment that the Veteran appeared his stated age with adequate 
dress and grooming and that the Veteran evidenced good eye 
contact and normal motor activity, speech, thought processes, and 
thought content.  The Veteran reported his mood to be depressed, 
and his affect was noted to be constricted, with fair attention 
and insight and normal judgment.  The Veteran was assigned a GAF 
score of 55.

An April 2004 Vet Center treatment record notes the Veteran's 
mood to be depressed with a constricted affect.  Subsequently 
that same month, the Veteran underwent a psychiatric examination 
for VA purposes, during which the Veteran reported experiencing 
nightmares, sleep impairment, anxiety, depression, and social 
isolation.  The Veteran also reported having occupational 
impairments during his lengthy post-service career as a postal 
worker supervisor, including difficulty getting along with other 
postal worker supervisors and a memory impairment.  The Veteran 
also described his relationship with his mother, siblings, and 
children as good, but his relationship with his wife as fair.  On 
mental status examination, the Veteran was noted to have normal 
hygiene, appearance, behavior, orientation, speech, 
communication, thought processes, thought content, judgment, and 
abstract thinking.  The examiner further noted that the Veteran 
did not demonstrate or report any obsessional rituals, panic 
attacks, delusions, hallucinations, or suicidal or homicidal 
ideation.  However, the Veteran was noted to have a depressed 
mood, although his depression was not assessed as so severe that 
it would impair his ability to function independently and 
effectively, and the Veteran's memory was noted to be impaired in 
that he has difficulty recalling names, directions, and recent 
events.  The examiner diagnosed the Veteran with several 
psychiatric disorders, including PTSD, and noted that the GAF 
score related to the Veteran's PTSD was 60.  

An October 2004 VA treatment record reflects that the Veteran 
reported experiencing continued sleep impairment and nightmares 
and was feeling tired and irritable as he was getting 
insufficient sleep.  A mental status examination conducted at 
this time reflects an assessment that the Veteran appeared his 
stated age with adequate dress and grooming and that the Veteran 
evidenced good eye contact and normal motor activity, speech, 
thought processes, and thought content.  The Veteran reported his 
mood as "feeling tired," and his affect was noted to be 
appropriate.  The treating medical professional assigned a GAF 
score of 58.

A January 2005 VA treatment record reflects the Veteran's report 
that his ability to sleep had improved, although he was still 
experiencing nightmares.  A mental status examination conducted 
at this time reflects an assessment that the Veteran appeared his 
stated age with adequate dress and grooming and that the Veteran 
evidenced good eye contact and normal motor activity, speech, 
thought processes, and thought content.  The Veteran reported his 
mood as improved, and his affect was noted to be appropriate.  
The treating medical professional assigned a GAF score of 60.

A June 2005 VA treatment record reflects that he experiences a 
fluctuation of his symptoms (reporting experiencing both good and 
bad days), with his main complaint still being his insomnia.  A 
mental status examination conducted at this time reflects an 
assessment that the Veteran appeared his stated age with adequate 
dress and grooming and that the Veteran evidenced good eye 
contact and normal motor activity, speech, thought processes, and 
thought content.  The Veteran reported his mood as "feeling 
okay," and his affect was noted to be appropriate.  The treating 
medical professional assigned a GAF score of 60.  A September 
2005 VA treatment record reflects the Veteran's report that his 
symptoms had somewhat improved and that he was able to sleep more 
with the adjustment to his medication.  The results of a mental 
status examination conducted at this time were identical to those 
reflected in the Veteran's June 2005 VA treatment record.

A May 2006 VA treatment record reflects that the Veteran reported 
that his symptoms had improved and that he was sleeping fairly 
well, with very few nightmares, although still feeling some 
episodes of "edginess."  A mental status examination conducted 
at this time reflects an assessment that the Veteran appeared his 
stated age with adequate dressing and grooming and that the 
Veteran evidenced good eye contact and normal motor activity, 
speech, thought processes, and thought content.  The Veteran 
reported his mood as "feeling okay, and his affect was noted to 
be appropriate.  The treating medical professional assigned a GAF 
score of 60.  An August 2006 VA treatment record reflects the 
Veteran's report that while he sometimes experiences daytime 
fatigue, he reported "feeling okay," with an improvement in his 
marital relationship and adequate sleep with few nightmares.  The 
results of a mental status examination conducted at this time 
were identical to those reflected in the Veteran's May 2006 VA 
treatment record.  VA treatment records from November 2006 and 
March 2007 reflect that the Veteran continued to report getting 
an adequate amount to sleep with few nightmares, and no changes 
in the Veteran's mental status examination were noted.  

A November 2007 VA psychological consultation report reflects the 
Veteran's reports of experiencing insomnia, anxiety, sadness, and 
intrusive thoughts.  The mental status examination conducted by 
the evaluating VA psychologist noted no abnormalities of the 
Veteran's appearance, thought content, or thought processes, 
including the Veteran's denial of any suicidal or homicidal 
ideations.   The examiner assessed the Veteran's mood as 
depressed and his affect as restricted, noting the presence of 
some psychomotor retardation.  

A March 2008 VA psychiatric treatment record reflects that the 
Veteran reported his mood as "okay,"  and the treating 
psychiatrist noted the Veteran's speech to be coherent and goal-
directed.  The Veteran's affect was noted as constricted, 
although 
brightening upon social engagement, and the Veteran denied any 
suicidal or homicidal ideation, delusions, or hallucinations.  
The treating psychiatrist assigned a GAF score of 75.

A June 2008 VA psychiatric treatment record reflects the 
Veteran's continued complaints of sleep impairment and 
experiencing nightmares, depression, and a lack of energy.  The 
Veteran's mental status examination noted no abnormalities apart 
from a mildly depressed mood and blunted affect.  The Veteran was 
again assessed with a GAF score of 75.  A July 2008 VA treatment 
record notes no abnormalities of the Veteran's mental status and 
reflects a GAF score of 69.  

The Veteran was afforded a VA PTSD examination in October 2008, 
during which he reported experiencing irritability, which affects 
his relationship with his wife, and self-isolation, as well as 
passive suicidal ideation.  The Veteran also reported that he is 
able to engage in all of his activities of daily living, 
including leisure activities such as watching sports on 
television.  He reported that he is no longer close to his wife 
and that he has a good relationship with his son.  The results of 
a mental status examination revealed no abnormalities of 
orientation, reasoning, fund of information, verbal 
comprehension, concentration, sensorium, or speech.  However, the 
Veteran had a flat, blunted affect, and reported a short-term 
memory impairment, anxiety, depression, insomnia, racing 
thoughts, gastrointestinal problems, and passive suicidal 
ideation.  The examiner also conducted psychometric testing, 
including the Minnesota Multiphasic Personality Inventory-2 
(MMPI), the results of which revealed an exaggerated and invalid 
response set.  The examiner diagnosed the Veteran with several 
psychiatric disorders, including PTSD, and assigned a GAF score 
related to the Veteran's PTSD of 60.  

After examining the Veteran and reviewing his claims file, 
including the Veteran's past psychiatric treatment, the examiner 
stated that the Veteran's PTSD had not increased in severity when 
compared to past psychiatric assessments and that his condition 
was no worse than contemplated by his current disability 
evaluation, noting the results of the Veteran's MMPI suggesting 
that the Veteran's reported symptoms may be exaggerated.

A November 2008 VA treatment record reflects the Veteran's denial 
of any thoughts of harming himself or others.  An April 2009 VA 
treatment record reflects the Veteran's report that he has become 
increasingly depressed, irritable, and angry since learning that 
his claim for an increased rating was denied based on the results 
of his October 2008 VA examination.  He reported continued 
impaired sleep, occasional nightmares, fatigue, and irritability.  
The Veteran's mental status examination revealed no abnormalities 
with the exception of the Veteran's reported mood as very 
depressed and anxious with a blunted affect.  

A June 2009 VA treatment record notes the Veteran's continued 
report of depression, sleep impairment, numbness, lack of energy, 
irritability, and anger.  The Veteran's mental status examination 
revealed no abnormalities with the exception of the Veteran's 
reported mood as depressed with a restricted affect.   A 
September 2009 VA treatment record reflects the Veteran's report 
that the regularity of his sleep fluctuates and that he was 
recently diagnosed with sleep apnea.  On mental status 
examination, the Veteran's orientation, speech, appearance, 
thought content, and thought processes were noted to be normal, 
with the Veteran reporting an "okay" mood and evidencing a 
blunted affect.  The Veteran was assessed a GAF score of 65.

The Veteran testified at an RO formal hearing in July 2009, 
during which he reported that his symptoms have progressively 
worsened over the several years prior to the time of the hearing.  
The Veteran reported that his PTSD symptoms had eventually 
required him to retire early from the postal service and that he 
has occasional passive suicidal ideation.  The Veteran's spouse 
also testified about the impact the Veteran's PTSD has on their 
relationship, stating that the Veteran isolates himself, has 
difficulty sleeping, and difficulty in social relationships.  

A December 2009 VA treatment record reflects the Veteran's report 
that his sleep had improved but that he experiences some daytime 
drowsiness and rarely experiences nightmares.  No abnormalities 
of the Veteran's mental status were noted, and the Veteran 
reported his mood as good.  A May 2010 VA treatment record 
reflects the Veteran's report that overall, his psychiatric 
symptoms had improved, although he continues to occasionally 
experience irritability and lack of energy.  The Veteran's 
appearance, orientation, speech, insight, and judgment were noted 
to be normal, and the Veteran's denied experiencing any 
hallucinations or homicidal or suicidal ideation.  

Statements submitted by the Veteran's spouse and daughter reflect 
their reports of the strain that the Veteran's PTSD caused to 
their personal relationships with the Veteran, as well as their 
accounts of the Veteran's self-isolation, irritability, and 
depression.

The Board acknowledges the Veteran's statements of record that 
his psychiatric symptoms have increased in severity since he 
learned that he had been denied a disability rating increase 
based on the results of his October 2008 VA examination.  
However, the Veteran reported his psychiatric symptoms when 
testifying at an RO formal in July 2009, and the Veteran's VA 
treatment through May 2010 is of record, including the Veteran's 
psychological treatment and assessments.  Accordingly, the Board 
finds that sufficient evidence is of record to evaluate the 
current severity of the Veteran's service-connected PTSD.  

After reviewing the evidence of record, the Board finds that the 
Veteran's disability picture does not warrant the assignment of a 
higher rating.  The Veteran's reported short-term memory 
impairment is a symptoms contemplated by his current 50 percent 
disability evaluation, and the Veteran's numerous mental status 
examinations of record have noted no abnormalities in the 
Veteran's speech, spatial orientation, or appearance.  Moreover, 
the Veteran has not evidenced any obsessional rituals, delusions, 
or hallucinations, nor has he reported experiencing any panic 
attacks.  The Veteran's PTSD symptoms have not been found to 
interfere with his activities of daily living, and while he has 
reported experiencing irritability and anger, he has never 
reported any periods of violence.  Moreover, the Veteran has 
consistently denied any suicidal ideation or desire to harm 
others, and he has only occasionally reported passive suicidal 
ideation with no active intent or plan.  With regard to the 
Veteran's social relationships, the Board acknowledges the 
Veteran's reports of a strained relationship with his spouse, the 
Veteran's spouse's report of their strained relationship, and the 
Veteran's daughter's account of the emotional distance between 
herself and the Veteran.  However, the Veteran has maintained his 
marriage for a lengthy period of time (now at least 40 years), 
and he characterizes his relationship with his children to be 
good.  Moreover, while the Veteran reports that his long-standing 
PTSD eventually resulted in his early retirement from the postal 
service, it is shown the Veteran elected to retire from this 
vocation after a 26-year career.  Furthermore, the GAF scores of 
record, reflecting a general improvement in the Veteran's 
psychiatric symptoms during the instant rating period and ranging 
from 55 to 75 (with the most recent GAF score being 65) are not 
indicative of an impairment so severe as to warrant a 70 percent 
disability rating.  

The Board specifically acknowledges its consideration of the lay 
evidence of record, including the lay evidence of record from the 
Veteran and his spouse's hearing testimony, as well as the 
statements submitted by the Veteran, his spouse, and his 
daughter.   The Board further acknowledges that the Veteran, his 
spouse, and his daughter are competent to report their 
experiences and observations of the Veteran's PTSD 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required).  Indeed, the Veteran's reported symptoms and his wife 
and daughter's reports regarding the nature of their relationship 
with the Veteran have been specifically considered when 
adjudicating this appeal, as referenced in the analysis above.  
(In this regard, however, the Board notes that the diagnostic 
testing conducted during the Veteran's 2008 VA examination 
suggesting that the Veteran was exaggerating his symptoms 
somewhat undermines the probative value of the Veteran's reported 
symptomatology.)  Furthermore, while the Veteran reports that his 
PTSD symptomatology has steadily increased in severity throughout 
the rating period, the objective evidence of record, including 
the results of mental status examination and GAF scores, as well 
we the Veteran's reported symptoms during his 2010 VA treatment, 
reflect that the severity of his PTSD has generally improved.  

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's PTSD increased rating claim.   The threshold factor for 
extraschedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service connected disability at issue are inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart 
iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for this disability.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed and 
that he reports that he retired due to the interference that his 
PTSD symptomatology caused in his job performance.  However, the 
Board notes, as referenced above, that the Veteran elected to 
retire after an approximate 26-year career with the postal 
service, and he has specifically claimed entitlement to a total 
disability due to individual unemployability (TDIU) as a result 
of his service-connected PTSD, as reflected in an application 
filed in November 2009.  The Veteran's TDIU claim was denied, as 
reflected by an April 2010 rating decision, and there is no 
evidence that the Veteran her perfected an appeal of this issue 
or that the issue has been certified for appellate review.  




ORDER

A disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


